Citation Nr: 1219504	
Decision Date: 06/04/12    Archive Date: 06/13/12	

DOCKET NO.  08-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from July 1980 to September 1983.  

A review of the evidence of record reveals that, in pertinent part, in June 2010 the Board of Veterans' Appeals (Board) denied entitlement to service connection for IBS.  The Veteran and his representative appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum decision, the Court set aside the June 2010 Board decision and remanded the case, pursuant to the provisions of 38 U.S.C.A. § 7252 (West 2002) for compliance with the instructions contained in the Memorandum decision.  

For reasons which will be set forth below, the issue is REMANDED to the RO for further development.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for IBS.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Under the Veterans Claims Assistance Act of 2000, the Board finds that the Veteran meets the criteria for obtaining a medical examination to clarify both the nature and etiology of his claimed IBS.  See 38 U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In his April 2012 communication, the Veteran's accredited representative notes that the Veteran has provided Social Security records.  The representative believes these records were not available to the Board at the time of its June 2010 decision.  The representative asks that the Veteran's entire claims file, to include his Social Security records, be reviewed prior to readjudication of the claim.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following actions:

1.  The Veteran should be contacted and asked to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for IBS or IBS-like symptoms since January 2012.  After signing any appropriate releases, the records should be obtained and associated with the claims file.  The RO should document all attempts to obtain any such records.  

2.  Thereafter, the Veteran should be afforded an examination by a physician knowledgeable in gastrointestinal disorders for the purpose of determining whether he has IBS, and, if so, whether it is related to his military service.  The claims file must be made available to the examiner for review.  A notation to the effect that this record review takes place should be included in the examination report.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is more likely than not (that is, a likelihood greater than 50 percent) or less likely than not (that is, less than a 50 percent likelihood) that any current IBS is related to the Veteran's active military service under any theory, to include as secondary to service-connected intermittent explosive disorder and/or hearing loss.  

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  Any opinion expressed must be supported by a complete rationale.  

If the examiner is not able to provide the requested opinion without resort to speculation, that should be so stated, and he or she must discuss why such an opinion is not possible.  The examiner is asked to take the Veteran's statements with regard to his complaints of IBS-like symptoms into consideration in his or her review of the claims file.  

3.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted, VA should then issue an appropriate supplemental statement of the case, to include review of the Veteran's Social Security records, and afford the Veteran and his representative an appropriate timeframe in which to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate consideration.  

The Board intimates no opinion, either legal or factual, as to any final outcome warranted.  The Veteran need take no action unless otherwise notified, but he and his representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not attending any requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



